Exhibit 10.4

 

FORM OF RESTRICTED STOCK UNIT CERTIFICATE (Non-U.S.)

 

PARAMETRIC TECHNOLOGY CORPORATION

2000 Equity Incentive Plan

 

Restricted Stock Unit Certificate

 

Grant No.                     

 

Parametric Technology Corporation (the “Company”), a Massachusetts corporation,
hereby grants to the person named below restricted stock units (“Restricted
Stock Units” or “RSUs”) representing the right to receive shares of Common
Stock, $0.01 par value, of the Company (the “Award”) under and subject to the
Company’s 2000 Equity Incentive Plan (the “Plan”) on the terms and conditions
set forth below and those attached hereto and in the Plan:

 

Name of Holder:

              

Employee ID No.:

              

 

Number of Restricted Stock Units:

              

Date of Grant:

              

 

Vesting Schedule:

   On                                                 , 20 ,
                     RSUs,      on                                      
          , 20 ,                      RSUs, and     
on                                                 , 20 ,                     
RSUs.

 

The shares issuable upon vesting of this Award will not be released until all
applicable withholding taxes and social insurance contribution amounts have been
collected from the Holder or otherwise provided for.

 

PARAMETRIC TECHNOLOGY CORPORATION By:        

Cornelius F. Moses, III

   

Executive Vice President and Chief Financial Officer

 

HOLDER’S ACCEPTANCE

 

¨ I have read and fully understand this Restricted Stock Unit Certificate and I
accept and agree to be bound by the terms, conditions and restrictions contained
in this Restricted Stock Unit Certificate and the Plan and I further intend my
clicking of the box next to this statement to have the same force in all
respects as a handwritten signature.

 

I intend to express my acceptance of this Award, including its terms, conditions
and restrictions, by clicking the Award Acceptance button and I further intend
my clicking of the Award Acceptance button to have the same force in all
respects as a handwritten signature.

 

Accept Award



--------------------------------------------------------------------------------

PARAMETRIC TECHNOLOGY CORPORATION 2000 EQUITY INCENTIVE PLAN

 

Restricted Stock Unit Terms and Conditions

 

1. Plan Incorporated by Reference. This Award is issued pursuant to the terms of
the Plan and may be amended as provided in the Plan. Capitalized terms used and
not otherwise defined in this certificate have the meanings given to them in the
Plan. This certificate does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Committee administers the
Plan and its determinations regarding the operation of the Plan are final and
binding. Copies of the Plan may be obtained upon written request without charge
from the Legal Department of the Company.

 

2. Restricted Stock Units. Each Restricted Stock Unit represents the right to
receive one share of Common Stock, subject to the fulfillment of the vesting
conditions.

 

3. Vesting of Restricted Stock Units; Issuance of Common Stock. Upon each
vesting of a Restricted Stock Unit in accordance with the vesting schedule set
forth on the face of this certificate (each, a “Vest Date”), subject to
Section 7 below, the Company shall issue to the Holder one share of Common Stock
for each Restricted Stock Unit that vests on such Vest Date (the “Shares”) as
soon as practicable after such Vest Date.

 

4. Award and Restricted Stock Units Not Transferable. This Award and the
Restricted Stock Units are not transferable by the Holder.

 

5. Termination of Employment or Engagement. If the Holder’s status as an
employee or consultant of the Company or an Affiliate is terminated for any
reason (voluntary or involuntary and including disability, death or retirement),
all Restricted Stock Units that remain unvested shall upon such termination of
employment immediately and irrevocably terminate and unvested RSUs and the
underlying Shares in respect of such RSUs shall immediately and irrevocably be
forfeited. Notwithstanding the foregoing, if the Holder is on military, sick
leave or other leave of absence approved by the Company, his or her employment
or engagement with the Company (or its Affiliate) will be treated as continuing
intact if the period of such leave does not exceed ninety (90) days, or, if
longer, so long as the Holder’s right to reemployment or the survival of his or
her service arrangement with the Company (or its Affiliate) is guaranteed either
by statute or by contract; otherwise, the Holder’s employment or engagement will
be deemed to have terminated on the 91st day of such leave.

 

6. No Right to Shares or as a Stockholder. The Holder shall not have any right
in, to or with respect to any of the Shares (including voting rights or rights
with respect to dividends paid on the Common Stock) issuable under the Award
until the Award is settled by issuance of such Shares to the Holder.

 

7. Payment of Taxes and Social Insurance Contributions. The Holder shall pay to
the Company, or make provision satisfactory to the Committee for payment of, any
taxes required by law to be withheld or social insurance contribution amounts
required by law to be paid with respect to the Shares no later than the date of
the event creating the tax liability and in any event before any Shares are
delivered to the Holder. The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax or social insurance obligations from any
payment of any kind due to the Holder. The Company may, in its discretion,
withhold from the Shares delivered to the Holder for any Vest Date such number
of Shares as the Company determines is necessary to satisfy the minimum tax and
social insurance contribution obligations required by law to be withheld or paid
in connection with the issuance of such Shares, valued at their Fair Market
Value on the date of issuance.

 

8. Change in Control. In order to preserve Holder’s rights under this Award in
the event of a change in control of the Company (as defined by the Committee),
the Committee in its discretion may at any time take one or more of the
following actions: (i) provide for the acceleration of any Vest Date,
(ii) provide for payment to the Holder of cash or other property with a Fair
Market Value equal to the amount that would have been received with respect to
the Shares had the Award fully vested upon the change in control, (iii) adjust
the terms of this Award in a manner determined by the Committee to reflect the
change in control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to the Holder and in the best interests of the Company.



--------------------------------------------------------------------------------

9. Securities and Other Laws. It shall be a condition to the Holder’s right to
receive the Shares hereunder that the Company may, in its discretion, require
(a) that the Shares shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company’s Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933 with respect to
the Shares shall be in effect, or (ii) in the opinion of counsel for the
Company, the proposed issuance and delivery of the Shares to the Holder shall be
exempt from registration under that Act and the Holder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such Shares
by the Company shall have been taken by the Company or the Holder, or both.

 

10. Limitation on Rights; No Right to Future Grants; Extraordinary Item. The
Holder understands, acknowledges and agrees that:

 

(a) the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, suspended or terminated by the Company at any time
as provided in the Plan;

 

(b) the grant of the Restricted Stock Units is a one-time benefit and does not
create any contractual or other right to receive future grants of Restricted
Stock Units or benefits in lieu of equity awards;

 

(c) all determinations with respect to any such future grants, including, but
not limited to, the times when awards will be granted, the number of shares
subject to each award, the award price, if any, and the time or times when each
award will be settled, will be at the sole discretion of the Company;

 

(d) participation in the Plan is voluntary;

 

(e) the Restricted Stock Units are an extraordinary item, are outside the scope
of the Holder’s employment contract, if any, and are not part of normal or
expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;

 

(f) the future value of the Common Stock subject to the Restricted Stock Units
is unknown and cannot be predicted with certainty;

 

(g) neither the Plan, the Restricted Stock Units nor the issuance of the Shares
confers upon the Holder any right to continue in the employ of (or any other
relationship with) the Company or any Affiliate for any period or through any
Vest Date, nor do they limit in any respect the right of the Company or any
Affiliate to terminate the Holder’s employment or other relationship with the
Company or any Affiliate, as the case may be, or otherwise change the terms of
employment, including, without limitation, the right to promote, demote or
otherwise re-assign the Holder from one position to another within the Company
or any Affiliate, as freely as if this Award had not been made, at any time; and

 

(h) if the Holder is not a direct employee of Company, the grant of the
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and further, the grant of the Restricted Stock
Units will not be interpreted to form an employment contract with the Holder’s
employer, the Company or any Affiliate.

 

11. Data Privacy. The Holder explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Award by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan. The Holder
understands that the Company and its Affiliates hold certain personal
information about him or her, including, but not limited to, his or her name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company or it Affiliates, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, vested, unvested or
outstanding in his or her favor, for the purpose of



--------------------------------------------------------------------------------

implementing, administering and managing the Plan (“Data”). The Holder
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Holder’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Holder’s
country. The Holder understands that he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative. The Holder authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party. The Holder understands that Data
will be held only as long as is necessary to implement, administer and manage
his or her participation in the Plan. The Holder understands that he or she may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Holder understands,
however, that refusing or withdrawing his or her consent may affect his or her
ability to participate in the Plan. For more information on the consequences of
refusal to consent or withdrawal of consent, the Holder understands that he or
she may contact his or her local human resources representative.